Case 2:15-cv-06633-CAS-SS Document 408-37 Filed 04/10/19 Page 1 of 3 Page ID
                                 #:10326




                     EXHIBIT JJ
Case 2:15-cv-06633-CAS-SS
        Case 1:16-cr-00746-PKC
                            Document
                               Document
                                     408-37
                                         305 Filed
                                              Filed04/10/19
                                                    03/02/18 Page
                                                              Page21ofof32 Page ID
                                   #:10327
                                                                                        COURT'S
                                                                                EXHIBIT NO.    :)_3
                                                                                 IDENT!FJ!fATtON/EVIOENCE
 UNITED STATES DISTRICT COURT                                                   DKU     /(o CfZ 7?(~
 SOUTHERN DISTRICT OF NEW YORK                                                  DATE:     3 ' /t/;2
                                                                                                I
                                                                                                    o t'j(
 ---------------------------------X
 UNITED STATES OF AMERICA

        - v. -
                                                    I 6 Cr. 746 (PKC)
 DAVID BERGSTEIN,

                          Defendant.                            USDCSDNY.
                                                                DOCUMENT
 ---------------------------------X
                                                                ELECTRONICALLY FILED
                                                                DOC#:           L  /.

                                         Verdict Form           DATE FILED: J /.) /cJD/o
                                                                          ..·



 Count One (Conspiracy to Commit Investment Advisor Fraud & Securities Fraud)
       +--Guilty                       Not Guilty                                   .


 Count Two (Investment Advisor Fraud- WFF & P2 Fund)
       *Guilty                         Not Guilty


 Count Three (Investment Advisor Fraud- TT Portfolio)
       ~Guilty                         Not Guilty


 Count Four (Securities Fraud- P2 Fund)
       *Guilty                         Not Guilty




       *--
Count Five (Securities Fraud- TT Portfolio)
                 Guilty                Not Guilty


Count Aonspiracy to Commit Wire Fraud)
                 Guilty                Not Guilty
    Case 2:15-cv-06633-CAS-SS
            Case 1:16-cr-00746-PKC
                                Document
                                   Document
                                         408-37
                                             305 Filed
                                                  Filed04/10/19
                                                        03/02/18 Page
                                                                  Page32ofof32 Page ID
'                                      #:10328
;




     Count Seven (Wire Fraud)

             *Guilty            _ _ _ Not Guilty




      o3/oi       /(}DtC{(,
     Dater    '




                                             2
